Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 6/17/2022.
Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system, and a non-transitory computer-readable storage medium for automatic port identification. The present technology can involve determining that a wireless device has connected to a network device on a network, and determining which of the ports on the network device the wireless device has connected to. The determining the port connected to the wireless device can involve determining respective traffic patterns to be provided to selected ports on the network device, determining a traffic pattern transmitted by the wireless device, determining that the traffic pattern transmitted by the wireless device has a similarity to a traffic pattern from the respective traffic patterns, and based on the similarity, determining that a port associated with the traffic pattern is connected to the wireless device. The present technology can also involve selecting a port policy for the port. 
The closest prior art, as previously recited, Atreya (US20140334317), Bratspiess (US20160173511), Venable (US20110271319), and Nagasu (JP2006148255), are also generally directed to various aspects of network traffic management.  However, none of Atreya, Bratspiess, Venable, and Nagasu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 13, and 17.  For example, none of the cited prior art teaches or suggest the steps of determining an unauthorized wireless device has connected to an unknown port of a plurality of ports on a network device associated with a network; determining one or more traffic patterns transmitted by the unauthorized wireless device, wherein the one or more traffic patterns transmitted by the unauthorized wireless device are determined based at least in part on a previously determined identity information of the unauthorized wireless device; the similar traffic patterns including variable degrees of similarity and variable confidence levels based on the variable degrees of similarity; and selecting a port policy for the identified port; and applying the port policy to the identified port, wherein the port policy is configured to disconnect the unauthorized wireless device from the network.  
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/            Examiner, Art Unit 2439     

/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439